

INDEMNIFICATION AGREEMENT
 
This AGREEMENT is made and entered into this 13th day of July, 2010, by and
between Value Line, Inc., a New York corporation (the “Company”), and [Name of
Director] (the “Indemnitee”).
 
WHEREAS, it is essential to the Company and its mission to retain capable
persons as Directors; and attract as Directors the most capable persons
available;
 
WHEREAS, the Indemnitee currently serves as a Director of the Company;
 
WHEREAS, both the Company and Indemnitee recognize the potential risk that
Indemnitee is or becomes a party to or witness in litigation, and/or
investigations initiated solely by a government agency or FINRA, by reason of
Indemnitee’s position as a current or former member of the Board of Directors or
Officer of the Company (“Claims”);
 
WHEREAS, the certificate of incorporation of the Company (together with the
bylaws of the Company, the “Governing Documents”) provide certain
indemnification rights to the Directors of the Company; and
 
WHEREAS, in recognition of Indemnitee’s desire for protection against personal
liability, the Company wishes to provide in this Agreement for the
indemnification of Indemnitee as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Directors’ and Officers’ liability insurance policies of the Company and/or its
affiliates, if applicable.
 
NOW, THEREFORE, to provide Indemnitee with express contractual indemnification,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
 
1.           Value Line, Inc. (“the Company”) agrees that in accordance with its
certificate of incorporation and bylaws, indemnification of the Officers and
Directors of the Company shall be provided primarily through the purchase of
insurance under a Directors and Officers liability policy.
 
2.           In the event Indemnitee is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in a Claim, by reason of Indemnitee’s position as a member of the
Board of Directors of the Company, Indemnitee shall immediately give notice
accompanied by a copy of any document or documents evidencing such indemnifiable
event, to the Company, “Attention: Howard A. Brecher, Esq., Acting CEO” or to
any other person then holding such position. Such notice shall be a non-waivable
condition precedent to invoking the indemnification provisions of this
agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           For any Claims:
 
(a)           The Company and the Directors and/or Officers agree that, subject
to applicable law, the Company’s CEO or Acting CEO will determine strategy for
all Claims including whether the Company will litigate or settle any
litigation.  The CEO or Acting CEO may select one or more counsel if he
determines it is in the common interest; otherwise the Directors and/or Officers
may select counsel acceptable to the CEO or Acting CEO.  The Company shall
advance reasonable fees and costs for selected or accepted counsel.  The Company
shall, provided that such Directors and/or Officers relied in the underlying
matter upon the advice of relevant professionals where such advice was sought
(in the case of legal counsel after Claims arise, the CEO or acting CEO’s
selected or accepted counsel, in the case of accountants, the Company’s
auditors, or other accounting advice at the request of the CEO or acting CEO),
indemnify such Directors and/or Officers to the fullest extent permitted by
applicable law except as set forth herein.  If any Director and/or Officer
wishes to challenge the CEO’s or Acting CEO’s decision regarding strategy or
selection of counsel, or payment of fees, he may do so at his own expense.
 
(b)           If a Director and/or Officer named in a lawsuit on behalf of the
Company (e.g. a shareholder derivative suit) decides to have separate legal
counsel rather than utilizing the CEO’s or Acting CEO’s selected or accepted
counsel, that Director’s and/or Officer’s own personal expense shall not be
subject to reimbursement by the Company.
 
(c)           No director and/or Officer may settle a lawsuit which the Company
or its insurance pays for without the prior written approval of the Company’s
CEO or Acting CEO.
 
(d)           Any Director and/or Officer named as a Defendant in the lawsuit
filed on behalf of the Company agrees that he/she will cooperate with the
Company in defending the Company and any of the other Officers or Directors.
 
(e)           If the Company advances fees and costs for counsel to any Director
and/or Officer and that Director and/or Officer is found by a Court of competent
jurisdiction after all appeals not to have acted in good faith, then the
Director and/or Officer must reimburse the Company for any funds that have been
advanced pursuant to this Agreement.
 
4.           Amendments; Waiver.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall any such waiver constitute a continuing waiver.
 
5.           Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
 
6.           No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Governing Document or otherwise) of the amounts
otherwise indemnifiable hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Limitation.  This Indemnification Agreement does not extend to
lawsuits brought by the Indemnitee against the Company, its Officers, Directors
or affiliates and/or Jean Buttner or members of her family.
 
8.           Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.
 
9.           Effective Date.  This Agreement shall be effective as of the date
hereof and shall apply to any claim for indemnification by the Indemnitee on or
after such date regardless of the date of the event or occurrence giving rise to
a Claim.
 
10.         Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York applicable to contracts made and to be performed in such
state.  Except as set forth in Section 3(e), any dispute, claim or controversy
arising out of or relating to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be determined
by arbitration in New York, New York, before one arbitrator.  The arbitration
shall be administered by JAMS pursuant to its Comprehensive Arbitration Rules
and Procedures.  Judgment on the Award may be entered in any New York State or
federal court.  This arbitration clause shall not preclude parties from seeking
provisional remedies in aid of arbitration from any New York State or federal
court.  The Company and the Indemnitee hereby irrevocably and unconditionally
consent to the exclusive jurisdiction of any New York State or federal court for
purposes of enforcing the Award and provisional remedies in aid of the
arbitration and waive any objection to venue therein or any forum nonconveniens
or similar theories.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 

 
VALUE LINE, INC.
     
  
 
Name:
 
Title:
     
INDEMNITEE
     
  
 
[Name of Director]



 
3

--------------------------------------------------------------------------------

 